DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings contain six sheets of figures 1, 2A-2B, 3-4, 5A-5B, 6A-6B and 7-8 were received on 5/13/19.  These drawings are objected by the examiner for the following reasons.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the references of “324” and “325”, see figure 3, which references are not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because it is unclear to which component does each of the references of “123” and “221” refer in each of figures 6a and 6B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
The specification has not positively provided support for the feature thereof “the regions of burned … with diameters in the range of 50 µm to 125 µm” as recited in present claim 6, lines 1-2.
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.

b) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
b1) each of the features thereof “the first wavelength” (line 3) and “the sensor” (line 8) lacks a proper antecedent basis; and
b2) the similar reason as set forth in element a) above.
c) Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the claim depends upon itself.
d) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




14.	Claims 1-4, 6-7 and 11, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schappi et al (US Patent No. 5,497,144).
Schappi et al discloses a system for testing a smoke detector (3). The system as described in columns 3-4 and shown in figs. 1-3 comprises the following features:
a) a light source (4) configured to emit a light beam comprising a first wavelength (Note that any light beam emitting from a light source comprises at least a wavelength);
b) a sensor (5) configured to receive scattered and/or deflected light;
c) a test body (1) in a measurement volume (2) of optical material configured to convey light of the first wavelength wherein aluminum oxide particles (6) are uniform distributed inside the volume (2); 
d) an ingress surface (represented by a vertical line delimiting the test body (1) of the volume (2) to the left facing to the light source (4), see fig. 1 and column 3) wherein the ingress surface is configured to receive light emitted from the light source (4);
e) a first egress surface (represented by an inclined line delimiting the test body (1) of the volume (2) to the bottom of volume (2) facing to the sensor (5), see fig. 1 and column 3) wherein the first egress surface is configured to convey the scattered light directed toward the sensor and the first egress surface is not parallel with the ingress surface. 

g) the volume (2) comprising a second egress surface configured to allow the light beam to exit the volume of optical material substantially without reflection. Note that light emitted from the light source (4) which light do not impinge upon any of the aluminum oxide particles (6) are thus neither scattered nor reflected and will exit from the volume at an opposite surface of the volume (2);
h) the aluminum oxide particles (6) acting as the multiple features wherein each particle comprise regions of roughly spherical in shape (see US Publication No. 2015/0138355 (paragraph [0076] or US Patent No. 3,901,602 (column 3, lines 47+) which each discloses particle(s) in a spherical form/configuration which each copy is listed in the form PTO-892 attached with the present office action) and each particle has a diameter of 50 µm, see Schappi et al, column 4, lines 16-17;
i) Regarding to the method for forming a system for testing a smoke detector as recited in present claim 11, such method steps are implicitly met based on the structural limitations. In other word, one skilled in the art will making a system for testing a smoke detector as provided by Schappi et al by set forth a set of steps which include:
i1) forming a volume (1, 2) of optical material configured to convey light emitted from a light source (4) which light has a wavelength; 

i3) forming a first egress surface (forming an exit surface for the volume (2) represented by an inclined line delimiting the test body (1) of the volume (2) to the bottom of volume (2) facing to the sensor (5), see fig. 1 and column 3) configured to convey the deflected/scattered light directed toward the sensor; and
i4) forming multiple features, i.e., aluminum oxide particles (6) at multiple locations within the volume (2) by configured to deflect/scatter light in a manner similar to smoke particles.
15.	Claims 1-3, 9, 11, 13 and 15-16, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludwig et al (Germany reference No. DE 10 2003 003 614, submitted by applicant).
Ludwig et al discloses a system for testing a smoke detector. The system as described in paragraphs [0029]-[0033] and shown in figs. 1-2 comprises the following features:
a) a light source (24) configured to emit a light beam comprising a first wavelength (Note that any light beam emitting from a light source comprises at least a wavelength);
b) a sensor (26) configured to receive scattered and/or deflected light;
c) a volume (16, 10, 18) of optical material configured to convey light of the first wavelength wherein multiple features, i.e., areas of surfaces in which light is reflected inside the element (10), the incident surface (32) of the prism (16) and the exit surface (34) of the prism (18);

e) a first egress surface (34) wherein the first egress surface is configured to convey the scattered light directed toward the sensor (26) and the first egress surface is not parallel with the ingress surface. 
f) the volume (16, 10, 18) comprising a second egress surface, i.e., the surface formed between the element (10) and the prism (18), which surface is configured to allow the light beam to exit the volume of optical material substantially without reflection;
g) the volume (16, 10, 18) comprises a plurality of plates of the same optical materials, see paragraph [0029], wherein the plate (10) comprises the multiple features and acts as a base member for receiving and aligning the plates (16, 18).
h) Regarding to the method for forming a system for testing a smoke detector as recited in present claim 11, such method steps are implicitly met based on the structural limitations. In other word, one skilled in the art will making a system for testing a smoke detector as provided by Ludwig et al by set forth a set of steps which include:
i1) forming a volume (16, 10, 18) of same optical material configured to convey light emitted from a light source (24) which light has a wavelength; 
i2) forming an ingress surface (32) of the volume (16, 10, 18) which surface is configured to receive the light beam from the light source (24); 
i3) forming a first egress surface (34) of the volume (16, 10, 18) facing to the sensor (26) which surface is configured to convey the deflected/scattered light directed toward the sensor (26); and
.
Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 5 and 8, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Schappi et al.
In the system for testing a smoke detector while Schappi et al does not clearly disclose the number/amount of smoke particles inside the test body of the volume (2); however, Schappi et al disclose that the concentration of smoke particles is chosen to simulate a smoke density at or above the alarm concentration so that upon the introduction of the test body into the smoke detector then a trigger of the alarm is expected, see column 4, lines 18-21. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize the system provided by Schappi et al and adjusting the density/concentration of the smoke particles inside the test body of the volume which number/amount of particles inside the claimed range to trigger the alarm of the smoke detector.
Regarding to the feature that the region of burned/roughed optical material, i.e., the smoke particles, is randomly distributed inside the volume as recited in present claim 8, such a .
18.	Claim 12, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Schappi et al in view of Knox et al (US Publication No. 2008/0297360).
In the system for testing a smoke detector while Schappi et al does not clearly disclose the type/kind of light source (4) which emits light to activate/simulate the particles (6); however, the use of a laser diode for emitting a laser beam to activate/stimulate particles in a smoke detector is known to one skilled in the art as can be seen in the detecting system provided by Knox et al. In particular, Knox et al discloses a smoke detector having a laser diode (16) for emitting laser beam to a particle cloud (30) which particles generate scattering light to be received by a sensing apparatus (14), see paragraphs [0161]-[0171] and fig. 1. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to use a light source in the form of a laser diode as suggested by Knox et al for burning/stimulating smoke particles in the system provided by Schappi et al for the purpose of testing the smoke detector.
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note that each of the US Patent No. 5,497,144 and the US Publication No. .
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THONG Q NGUYEN/             Primary Examiner, Art Unit 2872